DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 12/6/2021.  
Claims 1, 3, 8, 9, 16, 23, 24, 26 and 29 have been amended.  

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
With respect to the limitation “one or more reference touch sequences”, the Examiner looked at the Applicant’s definition in order to determine whether it overcomes the Cradick reference.  Applicant’s specification states in [0072] “a first tap sequence ("single tap") may be utilized by the user (by tapping the user device) and user device (by detecting vibrations of a single tap sensed by piezoelectric element 316) to control a mode of the camera function and a second tap sequence ("double tap") to control an execution of the camera function. Various other tap sequences may be utilized to control operations of the camera function and/or similar tap sequence may be used to control other functions of the user device.”

Cradick teaches in [0025] “When a user taps on the outside surface of housing 102 (e.g., by using one or more of his/her fingers, a stylus, etc.)”.  Accordingly, the Examiner views “touch sequences” as including a single “tap”.  Additionally, Cradick also provides a teaching of multiple “touch sequences” by “using one or more of his/her fingers”.  

Claim Interpretation





The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claims 24-30 are invoking 35 U.S.C. 112(f).  Support can be seen in Fig. 2 and Fig. 4, along with flow chart in Fig. 5.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 15, 16-22, 24-28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-2019/0324640 hereinafter, Park) in view of Cradick et al. (US-2007/0247434 hereinafter, Cradick).
Regarding claim 1, Park teaches a method, comprising:
	determining, by a user device (Fig 4B [400]), that the user device is operating under a wet condition; (Page 1 [0006] “when determining through the touch screen that at least a part of the touch screen is located under water” and Page 8 [0080-0081])
i.e. the sensor when operating under water instead of the touchscreen and Page 8 [0078])
		wherein the set of input components includes an ultrasonic sensor; (Page 5 [0052] and Pages 9-10 [0102]) and
	configuring, by the user device, selection and/or control of the user device using the ultrasonic sensor.  (Page 9 [0099, 0102], Page 10 [0103] “the second sensor 423 may be activated by the processor 410 when the processor 410 determines that at least a part of the electronic device 400 is located under water” and Figs. 13 and 14)
	Park differs from the claimed invention by not explicitly reciting enable selection and/or control of a function of the user device using passive acoustic measurements of the ultrasonic sensor and one or more reference touch sequences in a function mapping corresponding to the function.  
	In an analogous art, Cradick teaches a method, apparatus and computer program product for entry of data or commands based on tap detection (Abstract) that includes having tap sensors (Fig. 1 [140]) that determine the location of user taps based on passive acoustic measurements from the ultrasonic sensor (Page 2 [0025] “tap sensors 140 may sense the reaction of housing 102 in the form of vibration, acoustic energy, a change in magnetic field, etc.” and Page 3 [0028] “acoustic sensors are suitable for sensing an acoustic energy-type response to a user's tap”) and one or more reference touch sequences in a function mapping corresponding to the function.  (Page 2 [0025] “When a user taps on the outside surface of housing 102 (e.g., by using one or more of his/her fingers, a stylus, etc.)”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Park after modifying it to incorporate the ability to use passive acoustic measurements for determining user input while under water of Cradick since detecting user input via virtual buttons through passive acoustic measurements allows designed to eliminate conventional user input buttons that would allow water to seep into the device, thereby enabling functionality underwater.  (Cradick Page 5 [0047])
Regarding claim 2, Park in view of Cradick teaches the use of a humidity sensor (Park Fig. 2 [240J]), but does not specifically recite a hydrometer for measuring the wet condition; however, the use of hydrometer as a wet sensor is notoriously well known in the art.  Therefore, it would have been obvious to one skill in the art to substitute the humidity sensor for a hydrometer for water detection since various types of sensors can be used by Park (Fig. 2 [240]) and the functionality would be predictable (i.e. detecting wet conditions by the hydrometer in order to change user input modes).
	Regarding claim 3, Park in view of Cradick teaches wherein the user device is determined to be operating under the wet condition based at least in part on:
	determining that a capacitive measurement of a touchscreen of the user interface satisfies a threshold measurement associated with the user device operating under the wet condition.  (Park Page 8 [0081] and Page 13 [0152])
	Regarding claim 4, Park in view of Cradick teaches wherein the set of input components are different from a different set of input components that is selected when 
	Regarding claim 5, Park in view of Cradick teaches 
	wherein the different set of input components includes a capacitive touch sensor of a touchscreen of the user interface, and does not include the ultrasonic sensor, to detect a user of the user device.  (Park Pages 9-10 [0101-0102], Fig. 12A, Fig. 12B and Fig. 13)
	Regarding claim 6, Park in view of Cradick teaches wherein the user is detected based at least in part on at least one of:
	a passive measurement, of the passive acoustic measurements, associated with a piezoelectric property of the ultrasonic sensor, or
	an active ultrasonic measurement associated with an ultrasonic signal transmitted by the ultrasonic sensor and reflected ultrasonic signal received by the ultrasonic sensor.  (Park Page 7 [0073])
	Regarding claim 9, Park teaches a user device (Fig. 4B [400]), comprising:
	a user interface that includes an ultrasonic sensor; (Page 5 [0052] and Page 7 [0073])
	one or more memories; (Fig. 2 [230]) and
	one or more processors (Fig. 2 [210]) communicatively coupled to the one or more memories (Fig. 2), the one or more memories and the one or more processors configured to:
	determine whether the user device is potentially operating under a wet condition; (Fig. 12A [1201] and Fig. 12B, 13)

	cause, based at least in part on receiving the ultrasonic measurement a component to enable a function.  (Page 9 [0093], Fig. 14 [1402-1405] and Page 13 [0161])
	Park differs from the claimed invention by not explicitly reciting the ultrasonic sensor receiving a passive acoustic measurement and one or more reference touch sequences in a function mapping corresponding to the function.  
	In an analogous art, Cradick teaches a method, apparatus and computer program product for entry of data or commands based on tap detection (Abstract) that includes having tap sensors (Fig. 1 [140] i.e. ultrasonic sensor) that determine the location of user taps based on passive acoustic measurements from the tap sensor (Page 2 [0025] “tap sensors 140 may sense the reaction of housing 102 in the form of vibration, acoustic energy, a change in magnetic field, etc.” and Page 3 [0028] “acoustic sensors are suitable for sensing an acoustic energy-type response to a user's tap”) and one or more reference touch sequences in a function mapping corresponding to the function.  (Page 2 [0025] “When a user taps on the outside surface of housing 102 (e.g., by using one or more of his/her fingers, a stylus, etc.)”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Park after modifying it to incorporate the ability to use passive acoustic measurements for determining user input while under water of Cradick since detecting user input via virtual buttons through passive acoustic measurements allows designed to eliminate 
	 Regarding claim 15, Park in view of Cradick teaches wherein the one or more processors, when determining whether the user device is potentially operating under the wet condition, are configured to:
	determine whether the user device is operating under the wet condition based at least in part on at least one of:
		a hydrometer measurement,
		a capacitive measurement associated with the component, or
		an operating condition of the user device.  (Park Page 8 [0081])
	Regarding claim 16, the limitations of claim 16 are rejected as being the same reasons set forth above in claim 1.  See additional structure in Park Fig. 1 [130].  
Regarding claim 17, Park in view of Cradick teaches the use of a humidity sensor (Park Fig. 2 [240J]), but does not specifically recite a hydrometer for measuring the wet condition; however, the use of hydrometer as a wet sensor is notoriously well known in the art.  Therefore, it would have been obvious to one skill in the art to substitute the humidity sensor for a hydrometer for water detection since various types of sensors can be used by Park (Fig. 2 [240]) and the functionality would be predictable (i.e. detecting wet conditions by the hydrometer in order to change user input modes).
Regarding claim 18, Park in view of Cradick teaches wherein the wet condition corresponds to the user device being underwater when the water measurement satisfies an underwater threshold measurement.  (Park Page 8 [0081] and Page 13 [0152])

	Regarding claim 20, Park in view of Cradick teaches wherein the wet condition corresponds to the capacitive touch sensor being wet when the capacitive measurement is outside of the threshold range of the baseline measurement.  (Page 8 [0081] and Page 13 [0152])
	Regarding claim 21, Park in view of Cradick teaches wherein function is an unlock operation of the user device to permit the user device to be unlocked when operating under the wet condition.  (Park Page 7 [0073], Page 9 [0102] and Page 11 [0116-0117])
	Regarding claim 22, Park in view of Cradick teaches control the function of the user device to be controlled according to the one or more passive acoustic measurements of the ultrasonic sensor.  (Park Page 7 [0073], Page 9 [0102], Page 11 [0116-0117] and Page 11 [0124] and Cradick Page 2 [0025])
	Regarding claim 24, Park teaches an apparatus, comprising:
	means for determining whether a user device is operating under a wet condition; (Fig. 12A [1201] and Fig. 12B, 13)
	means for configuring, when the user device is determined to be operating under the wet condition, a user interface of the user device to be controlled using first information from a first set of input components (Fig. 13 [1302-1305]), wherein the first set of input components includes an ultrasonic sensor for use in one or more of:
	determining that a user is attempting to perform an unlock operation of the user device (Fig. 12A [Yes and 1202], Fig. 13 [1302-1305] and Page 13 [0161])

	wherein the second set of input components does not include the ultrasonic sensor for one or more of the unlock operation or selection and/or control of the function of the user device.  (Fig. 13 [1303])
	Park differs from the claimed invention by not explicitly reciting providing passive acoustic measurements associated with the selection and/or control of a function of the user device and wherein, when the user device is determined to be operating under the wet condition, the one or more passive acoustic measurements are compared with one or more reference touch sequences in a function mapping corresponding to the function.  
	In an analogous art, Cradick teaches a method, apparatus and computer program product for entry of data or commands based on tap detection (Abstract) that includes having tap sensors (Fig. 1 [140] i.e. ultrasonic sensor) that determine the location of user taps based on passive acoustic measurements from the tap sensor (Page 2 [0025] “tap sensors 140 may sense the reaction of housing 102 in the form of vibration, acoustic energy, a change in magnetic field, etc.” and Page 3 [0028] “acoustic sensors are suitable for sensing an acoustic energy-type response to a user's tap”) and when the user is determined to be operating under the wet condition (Page 5 [0047] “virtual buttons may be utilized on the housing of an underwater electronic device where conventional user input buttons would allow water to seep into the device.”), the one or more passive acoustic measurements are compared with one or more reference touch sequences in a When a user taps on the outside surface of housing 102 (e.g., by using one or more of his/her fingers, a stylus, etc.)”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Park after modifying it to incorporate the ability to use passive acoustic measurements for determining user input while under water of Cradick since detecting user input via virtual buttons through passive acoustic measurements allows designed to eliminate conventional user input buttons that would allow water to seep into the device, thereby enabling functionality underwater.  (Cradick Page 5 [0047])
Regarding claim 25, Park in view of Cradick teaches the use of a humidity sensor (Park Fig. 2 [240J]), but does not specifically recite a hydrometer for measuring the wet condition; however, the use of hydrometer as a wet sensor is notoriously well known in the art.  Therefore, it would have been obvious to one skill in the art to substitute the humidity sensor for a hydrometer for water detection since various types of sensors can be used by Park (Fig. 2 [240]) and the functionality would be predictable (i.e. detecting wet conditions by the hydrometer in order to change user input modes).
	Regarding claim 26, the limitations of claim 26 are rejected as being the same reasons set forth above in claim 3. 
	Regarding claim 27, Park in view of Cradick teaches wherein the first set of input components includes the ultrasonic sensor for use in determining that a user is attempting to perform an unlock operation, (Park Fig. 12A [Yes and 1202], Fig. 13 [1302-1305] and Page 13 [0161]) and

	Regarding claim 28, Park in view of Cradick teaches wherein the first set of input components includes the ultrasonic sensor to provide the one or more passive acoustic measurements associated with selection and/or control of the function of the user device, (Park Page 7 [0073], Page 9 [0102], Page 11 [0116-0117] and Page 11 [0124] and Cradick Page 2 [0025]) and
	wherein the second set of input components do not include the ultrasonic sensor for selection and/or control of the function of the user device.  (Park Fig. 13 [1303])
	Regarding claim 30, the limitations of claim 30 are rejected as being the same reasons set forth above in claims 1 and 4.  
Regarding claim 31, the limitations of claim 31 are rejected as being the same reasons set forth above in claims 24 and 28.  
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cradick as applied to claim 9 above, and further in view of Gupta et al. (US-2020/0064952 hereinafter, Gupta).
Regarding claim 10, Park in view of Cradick teaches the limitations of claim 9 above including that the ultrasonic sensor may generate and output ultrasonic waves by using a piezo scheme (Park Page 11 [0124]), but differs from the claimed invention by not explicitly reciting the passive acoustic measurement is associated with a piezoelectric property of the ultrasonic sensor.  

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Park in view of Cradick after modifying it to incorporate the ability to use piezoelectric properties of a microphone to take acoustic measurements of Gupta since piezoelectric films detect waves/vibrations and provides an electrical output, while being durable, cheap and widely used in mobile devices.  










Claims 8, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cradick as applied to claims 1, 22 and 24 above, and further in view of Ghassabian (WO01/31788A1).  
Regarding claim 8, Park in view of Cradick teaches the limitations of claim 1, 22 and 24 above, but differs from the claimed invention by not explicitly reciting wherein the one or more reference touch sequences are maintained in a data structure of the user device, and wherein configuring the selection and/or the control of the function comprises: activating the control of the function using the passive acoustic measurements of the ultrasonic sensor and the one or more reference touch sequences in the function mapping.  
In an analogous art, Ghassabian teaches a data entry system for portable computers and cellular phones (Abstract and Page 1 lines 20-25) that includes a mapping table (Fig. 2) for storing one or more reference touch sequences are maintained in a data structure of the user device (Fig. 2), and wherein configuring the selection and/or the note: the Examiner views the activation of any specific sensor in order to record “reference touch sequences” to be obvious because a sensor is activated to recognize/train detection of specific inputs Page 6 lines 13-18 and an ultrasonic sensor is already known as cited above in Park) and the one or more reference touch sequences in the function mapping.  (Page 6 lines 13-23)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Park in view of Cradick after modifying it to incorporate the ability to train and store touch sequences in a data structure with function mapping of Ghassabian since it enables a method of human input to a machine through specific touch patterns.  (Ghassabian Page 6 lines 1-23)

Allowable Subject Matter

Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646